                    UNITED STATES DISTRICT COURT
                         DISTRICT OF MAINE


TYLER HAWKINS                         )
                                      )
             Plaintiff,               )
                                      )
      v.                              )      1:18-cv-00503-JAW
                                      )
LAWRENCE SEAN CARTER,                 )
                                      )
             Defendant.               )


              ORDER AFFIRMING THE RECOMMENDED
               DECISION OF THE MAGISTRATE JUDGE

      No objection having been filed to the Magistrate Judge’s Recommended

Decision filed February 24, 2019 (ECF No. 7), the Recommended Decision is

accepted.

      I have reviewed and considered the Magistrate Judge’s Recommended

Decision, together with the entire record; I have made a de novo determination

of all matters adjudicated by the Magistrate Judge’s Recommended Decision;

and I concur with the recommendations of the United States Magistrate Judge

for the reasons set forth in his Recommended Decision, and determine that no

further proceeding is necessary.

      Accordingly, it is hereby ORDERED that the action be and hereby is

DISMISSED pursuant to 28 U.S.C. § 1915(e)(2)(B).
      SO ORDERED.


                               /s/ John A. Woodcock, Jr.
                               JOHN A. WOODCOCK, JR.
                               UNITED STATES DISTRICT JUDGE

Dated this 20th day of March, 2019




                                     2
